
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 100
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Ms. Baldwin (for
			 herself, Mr. Price of Georgia,
			 Mr. Sessions,
			 Mr. Kind, Mr. Petri, Mr. Gene
			 Green of Texas, Mr. Young of
			 Alaska, Mr. Holt,
			 Mr. Linder,
			 Mr. Wu, Mr. Burton of Indiana,
			 Mrs. Tauscher,
			 Mr. Souder,
			 Mr. Conaway, and
			 Mr. Westmoreland) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Expressing the support of the Congress
		  regarding the need to facilitate State innovation in national health care
		  reform.
	
	
		Whereas there are 45,700,000 people who have been without
			 health insurance coverage at some point during 2007 in the United
			 States;
		Whereas, at any given point in time, between 13 and 20
			 percent of the United States population is covered by Medicaid, a program
			 administered by States according to broad Federal guidelines;
		Whereas the percentage of uninsured residents varies by
			 more than 20 percentage points across the States;
		Whereas States want affordable health care that will
			 provide meaningful coverage to their residents, and urge the Federal Government
			 to lead a Federal-State partnership to reach that goal;
		Whereas State governments possess an ability to respond to
			 and predict the health care needs of their residents within the context of a
			 Federal-State partnership;
		Whereas States have the unique flexibility have to meet
			 varying social, political, economic, demographic, and market conditions in the
			 various States;
		Whereas States, in the absence of national action, have
			 taken the lead in health care reform, implementing new initiatives, passing
			 legislation, and debating ambitious reform proposals;
		Whereas several States have already enacted comprehensive
			 health care reform initiatives, and many more States are moving towards
			 additional types of health care reform;
		Whereas at least 1 State has been successful at
			 significantly lowering its uninsurance rate through State-level reforms;
		Whereas many more States have undertaken incremental
			 efforts that can provide important lessons for other States and for national
			 policy across a broad range of issue areas, including payment reform, quality
			 improvement, disease management, long-term care, cost containment, and coverage
			 expansion;
		Whereas, even with national action, States can continue to
			 play a critical role to supplement Federal action, ensuring consumer
			 protections and expanding available services;
		Whereas Federal support and encouragement of States’
			 initiatives is key to making health care accessible to all;
		Whereas the national health care system can incorporate
			 and apply lessons learned from successful State-level experiments, both to
			 improve national strategies enacted by Congress and to help prepare the way for
			 future stages of reform;
		Whereas States should work in partnership with the Federal
			 Government to achieve clear national goals and objectives for improving our
			 health care system;
		Whereas States may have the ability to achieve national
			 goals and objectives more quickly and effectively if permitted the flexibility
			 when implementing aspects of national reform;
		Whereas States that object to segments of a proposed
			 national reform effort may come to support that reform if they are permitted to
			 make modifications, while committing to achieving objectives of reform;
			 and
		Whereas there is strong bipartisan support for an approach
			 to health reform that incorporates the principles of Creative Federalism: Now,
			 therefore, be it
		
	
		That the Congress commits to include,
			 within legislation authorizing national health care reform, provisions that
			 facilitate State innovation and that—
			(1)promote the unique role of States as
			 innovators in health care reform, recognizing their distinct competencies;
			(2)feature
			 flexibility for States in implementing national goals and objectives for health
			 care reform, taking into consideration varying political, economic, and market
			 conditions;
			(3)facilitate States'
			 efforts to improve upon and expand the goals and objectives of national health
			 reform; and
			(4)incorporate the
			 principles of State innovation espoused in the Health Partnership Act and
			 Health Partnership Through Creative Federalism Act.
			
